UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1660


YUANJIE DU,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER SEAN MCCARTHY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. Michael John Aloi, Magistrate Judge. (2:14-cv-00100-MJA)


Submitted: February 1, 2018                                       Decided: February 9, 2018


Before TRAXLER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Sean McCarthy, Appellant Pro Se. Yuanjie Du, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Sean McCarthy appeals the magistrate judge’s orders * granting

judgment to his former wife, Yuanjie Du, in her civil action in which she sought

enforcement of a Form I-864 Affidavit of Support. See 8 U.S.C. §§ 1182(a)(4)(C)(ii),

1183a(a)(1) (2012).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate judge. Yuanjie Du v.

McCarthy, No. 2:14-cv-00100-MJA (N.D.W. Va. May 9, 2017 & June 20, 2017). We

deny Du’s motion to seal the record. See 4th Cir. R. 25(c)(2). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C.
§ 636(c)(1) (2012).


                                            2